DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
2. 	Claims 1, 4-7, 9-10, 12-16, 18-19 and 21-25 are allowed.

The following is an examiner's statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation as recited in independent claim 1 and similarly in independent claims 10 and 19:

“sending, by the server computer, the generated interactive message to a plurality of computing devices causing display of the generated interactive message on each computing device of a respective user and display of an image or video of the user, via a camera of the computing device, as part of the interactive message; receiving, by a server computer from at least a subset of the plurality of computing devices, usage data associated with interaction by each computing device of the subset of computing devices with the interactive message, the interaction comprising an interaction with the virtual mechanical object caused by a user of a respective computing device moving a body part or facial feature during display of an image or video of the user, via a camera of the respective computing device, as part of the interactive message”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        2/26/2021